NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JIMMY VELEZ,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )          Case No. 2D16-4794
                                              )
ELIZABETH MONTALVO-VELEZ,                     )
                                              )
             Appellee.                        )
                                              )

Opinion filed August 10, 2018.

Appeal from the Circuit Court for Lee
County; John S. Carlin, Judge.

Brian J. Kruger and Luis E. Insignares of
Luis E. Insignares, P.A., Fort Myers, for
Appellant.

No appearance for Appellee.



BLACK, Judge.

             Jimmy Velez (the former husband) challenges the final judgment of

dissolution of marriage, arguing that the award of permanent alimony to Elizabeth

Montalvo-Velez (the former wife) is not supported by sufficient findings or evidence.1




             1The   former wife did not participate in this appeal.
Because the trial court failed to make sufficient factual findings to allow for meaningful

review and otherwise failed to make the express finding mandated by section 61.08(8),

Florida Statutes (2014), we reverse the portion of the final judgment related to alimony.

              The trial was held on August 18, 2016. The former husband testified that

he earns, on average, $1300 per month. This is supported by his amended financial

affidavit, which indicates that the former husband's gross income is $1300 per month

and that his net income is $1255 per month. Yet the former husband also testified that

he has been paid exclusively in cash since May 2015, one month before the former wife

filed for divorce, and that he has no idea how much he has earned since then. The

former husband does not have a bank account, and he does not report his income to

the Internal Revenue Service. According to his amended financial affidavit, the former

husband's monthly expenses exceed his monthly net income by almost $500. The

former husband was incarcerated in February 2016 for failing to pay court-ordered

temporary alimony to the former wife but has been making the payments since then.

The former husband was questioned about where the "extra money" was coming from

since he has been paying both temporary alimony to the former wife and his expenses.

He responded as follows: "I have to work and do additional property inspections to

make up the difference or get—be delayed on my bills. Like now, my car payment is

delayed, my rent hasn't been paid, my [car] insurance is due, hasn't been paid either."

The former husband later admitted that he was not behind on rent and was only one

month behind on his car payment. The document he presented to the court in support

of his assertion that he was one month behind on his car payment did not indicate how

much was owed or how far behind he was. Moreover, the car insurance statement




                                            -2-
presented to the court demonstrated only that a payment was due on August 6, 2016.

The former wife's counsel argued in closing that the former husband's income is more

than the former husband claims it to be and that he has "tried to find it by numerous

ways, and he's done a good job of covering up, good job of hiding it through his

girlfriend." The court made the following findings in the final judgment regarding the

former husband's income and ability to pay alimony:

             The [former] [w]ife proved she had a need for alimony, and
             the [former] [h]usband showed that he had the ability to pay
             alimony. The [former] husband testified that he solely
             supported the [former] wife and the minor children during the
             marriage. He further testified that he wanted the [former]
             wife at home to take care of the children. The [former]
             husband was less than truthful when it came to his income. .
             . . On December 14th, 2015 the court imputed income to the
             [former] husband [in the amount] of $900.00 a week based
             on his testimony, evidence presented. For a period of time
             the [former] husband wrote checks from his company to his
             adult children. He then had the adult children cash the
             checks and return the cash to him. By his own admission he
             did this to avoid child support payment[s] in the State of New
             York. The [former] husband's testimony waivered [sic] as to
             his income. He stated he may make $3,000 a month even
             though prior tax returns showed him making in excess of
             $50,000.00 annually. . . . To obtain the standard of living
             that the [former] [w]ife maintained during the marriage she
             would need $370.00 per week [in] alimony. This is the
             previous amount this court ordered the [former] husband to
             pay. The [former] husband was once incarcerated for non-
             payment on February 17, 2016. His purge amount was
             $1460, cash. He was able to obtain the cash bond within 24
             hours and posted on February 18, 2016. Since that date,
             the [former] husband has faithfully paid the $370.00 weekly
             with no issues. The court grants the [former] wife alimony in
             the amount of $370.00 per week.

             In order to impute income to an unemployed or underemployed spouse,

the court must determine based on competent substantial evidence whether that

spouse came to be in such a state voluntarily and whether he or she has been diligent



                                           -3-
in finding replacement income. See Lafferty v. Lafferty, 134 So. 3d 1142, 1144 (Fla. 2d

DCA 2014) (first citing Valentine v. Van Sickle, 42 So. 3d 267, 274 (Fla. 2d DCA 2010);

and then citing Schlagel v. Schlagel, 973 So. 2d 672, 675 (Fla. 2d DCA 2008)); see also

Soria v. Soria, 237 So. 3d 454, 461 (Fla. 2d DCA 2018) ("A court may impute income if

a party is earning less than he could, based on a showing that he has the capability of

earning more by the use of his best efforts." (quoting Alpert v. Alpert, 886 So. 2d 999,

1001 (Fla. 2d DCA 2004))). In addition to finding a basis for imputation of income, the

court must also indicate the amount imputed. See Nieboer v. Nieboer, 816 So. 2d
1259, 1260-61 (Fla. 2d DCA 2002). However, "[w]here there is insufficient evidence to

determine the amount to impute, there is a presumption based on the spouse's

historical earnings that arises, though it can be rebutted by the spouse to whom income

is imputed." Lafferty, 134 So. 3d at 1145.

              Prior to May 2015, the former husband had a documented work history

including pay stubs and tax records and consistently made about $50,000 per year.

Given the court's findings that the former husband wavered and was "less than truthful"

about his income and the fact that his work history is no longer documented, imputing

income based on his historic income may be appropriate. Cf. Ghay v. Ghay, 954 So. 2d
1186, 1190 (Fla. 2d DCA 2007) (stating that it may be appropriate for the trial court on

remand to impute income to the husband in calculating the temporary support award

since he "attempted to divest himself of any income"). However, though the court

indicated that it imputed income to the former husband in awarding temporary alimony

to the former wife, it did not indicate that it was in fact imputing income to the former

husband in awarding permanent alimony. See Greenberg v. Greenberg, 823 So. 2d




                                             -4-
176, 177 (Fla. 4th DCA 2002) ("The factual findings in the temporary order on alimony .

. . do not restrict the trial court from determining alimony . . . in accordance with the

evidence presented at the final hearing and the applicable law."). It is possible, as the

former husband contends, that the court awarded permanent alimony based on imputed

income. It is also possible, given the testimony and evidence presented during trial that

the former husband has been able to stay current—for the most part—on his expenses

and temporary alimony, that the court based the award of permanent alimony on the

former husband's actual income. But just as the court failed to indicate whether it was

imputing income to the former husband in awarding permanent alimony it also failed to

make a finding regarding actual net income. See McCants v. McCants, 984 So. 2d 678,

682 (Fla. 2d DCA 2008) ("It is well-established that the trial court must determine each

spouse's [net] income for purposes of alimony . . . ."). Our review is thus hampered,

and we must reverse the alimony award and remand for the court to make the

appropriate findings based on the record; the court may also conduct further

proceedings as needed. See Wabeke v. Wabeke, 31 So. 3d 793, 796 (Fla. 2d DCA

2009) ("A trial court's failure to make specific factual findings with regard to alimony

'may preclude meaningful appellate review[ ] and result in a case having to be reversed

and remanded.' " (alteration in original) (quoting Ruberg v. Ruberg, 858 So. 2d 1147,

1155 (Fla. 2d DCA 2003))); McCants, 984 So. 2d at 682 (holding that "meaningful

appellate review is hampered by the absence of findings as to how the trial court

determined the income amount" for alimony and child support purposes); see also

Cooper v. Cooper, 639 So. 2d 153, 155 (Fla. 2d DCA 1994) ("[I]t is not clear in the final

judgment whether an imputation was made and, if so, in what amount. Upon remand, if




                                             -5-
the trial court determines that income should be imputed to the husband, such

imputation must be based on a finding that the husband is capable of earning a

specified, imputed amount and that he could, in fact, earn this amount by using his best

efforts.").

              Additionally, section 61.08(8) provides that "[i]n awarding permanent

alimony, the court shall include a finding that no other form of alimony is fair and

reasonable under the circumstances of the parties." (Emphasis added.) The court did

not expressly make this finding or specifically reference subsection (8). Rather, the

court indicated the following, in part, with respect to section 61.08(2) and section 61.08

generally: "The [former] [w]ife showed she had a need for alimony and the [former]

[h]usband showed that he had an ability to pay. . . . In determining [a]limony, all issues

were considered in conjunction with Florida Statute 61.08 . . . ." This court and others

have recognized that the fair and reasonable finding is statutorily required when

awarding permanent alimony. See Vinsand v. Vinsand, 179 So. 3d 366, 369 (Fla. 2d

DCA 2015) ("[T]he trial court failed to make a finding that no other form of alimony was

fair or reasonable under the circumstances of this case. We note that such a finding is

now statutorily required . . . ." (citing Winder v. Winder, 152 So. 3d 836, 841 (Fla. 1st

DCA 2014))); Taylor v. Taylor, 177 So. 3d 1000, 1003 (Fla. 2d DCA 2015) ("[W]hen

[permanent alimony] is awarded the court must 'include a finding that no other form of

alimony is fair and reasonable under the circumstances of the parties.' " (quoting §

61.08(8), Fla. Stat. (2012))); Jordan v. Jordan, 199 So. 3d 343, 345 (Fla. 4th DCA 2016)

("The trial court did, however, fail to make the requisite finding that no other form of

alimony would be fair and reasonable. Section 61.08(8) provides: 'In awarding




                                            -6-
permanent alimony, the court shall include a finding that no other form of alimony is fair

and reasonable under the circumstances of the parties.' § 61.08(8), Fla. Stat. (2015)

(emphasis added). Neither the original nor the amended final judgment included this

finding. That finding might be implicit in the trial court's conclusion; nevertheless, the

statute requires the finding to be made. We therefore reverse and remand the case for

this finding, which the trial court will no doubt make."), rev. denied, No. SC16-1954,

2017 WL 944234 (Fla. Mar. 10, 2017). Even if this finding is implicit in the court's ruling

given the length of the marriage, the former's wife's need for alimony, and the former

husband's apparent ability to pay alimony, we must reverse as to this issue.

              Accordingly, we reverse the alimony award and remand for the court to

make sufficient findings of fact in accordance with this opinion. The court may conduct

further proceedings as needed. The final judgment of dissolution is otherwise affirmed.

              Affirmed in part; reversed in part; remanded with instructions.



SILBERMAN and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -7-